10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
B P
ORACHO IP HOLDINGS ELC, Cause No. 19-CV-1558-BJR
Plaintiff,
7 STIPULATED MOTION AND
{PRABESBP] ORDER BLE
OUTBACK POWER TECHNOLOGIES, REGARDING TEMPORARY
INC., STAY OF CASE PENDING
Defendant. SETTLEMENT
STIPULATION

Plaintiff Boracho IP Holdings, LLC and Defendant Outback Power Technologies,
Inc., by and through their counsel of record, hereby stipulate and agree as follows:

1. The parties previously stipulated to an extension of time for Defendant to
respond to Plaintiff's Complaint for Patent Infringement until December 5, 2019, and the
Court entered an Order accordingly. ECF-19, ECF-20.

2. The parties are and have been engaged in discussions regarding potential
resolution of this case. In order to facilitate these discussions, the parties stipulated and
agreed that—subject to the Court’s approval—the deadline for Defendant to answer or
otherwise respond to Plaintiff's Complaint for Patent Infringement, should be extended to

January 6, 2020, and the Court entered an order accordingly.'! ECF-25, ECF-26.

1 For the same reason, the parties stipulated to an extension of the dates set forth in the Court’s Order
Regarding Initial Disclosure, Joint Status Report and Early Settlement (ECF-17), and the Court entered an order
accordingly. ECF-22, ECF-24. .

STIPULATED MOTION AND ORDER Mann Law Group ptuc
REGARDING TEMPORARY STAY OF CASE | een A eal Suite 2200
PENDING SETTLEMENT Phone: 206.436.8500

Cause No. C19-01558-MAT
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

3. The parties have now reached an agreement in principle over settlement, which
settlement is contingent upon a corrected assignment for the Patent-in-Suit being effected by
Plaintiff. In order to permit opportunity for this correction to be accomplished, and so as to
avoid unnecessary litigation expenses, the parties are agreed—subject to the Court’s approval
—to a temporary stay of this case on the terms set forth in the proposed order that is attached
to this stipulation.

4, The reason for this second request for a stay is because a former patent owner,
Seiko Epson Corporation, is an overseas company and this process has taken longer than
anticipated.

5. The parties therefore request a stay of 60 days on all outstanding deadlines, as

provided in the proposed order attached hereto.

///

fff

Hl
STIPULATED MOTION AND ORDER Mann Law Group PLic
REGARDING TEMPORARY STAY OF CASE 9 et ge Suite 2200
PENDING SETTLEMENT Phone: 206.436.8500

Cause No. C19-01558-MAT
nm -&- WW WN

sa DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

DATED: March 5, 2020

Mann Law Group PLLC

By /s/ Philip P. Mann
Philip P. Mann, WSBA #28860
1420 Fifth Avenue, Sutie 2200
Seattle, WA 98101
Telephone: 206.436.0900
Email: phil@mannlawgroup.com

Attorneys for Plaintiff

Savitt Bruce & WILLeEY LLP

By_/s/ Stephen C. Willey [email authorization]
Stephen C. Willey, WSBA #24499
1425 Fourth Avenue, Suite 800
Seattle, WA 98101-2272
Telephone: 206.749.0500
Email: swilley@sbwllp.com

Reep Smitu LLP
Peter J. Chassman, pro hac vice
811 Main Street, Suite 1700
Houston, TX 77002
Telephone: 713.469.3885
Email: pchassman@reedsmith.com

Ismail Cem Kuru, pro hac vice
10 S. Wacker Dr., Fl. 40
Chicago, IL 60606

Telephone: 312.207.2838
Email: ikuru@reedsmith.com

Attorneys for Defendant

STIPULATED MOTION AND ORDER Mann Law Gaour pune
REGARDING TEMPORARY STAY OF CASE 3 . arhie ae Suite 2200
PENDING SETTLEMENT Phone: 206.436.8500

Cause No. C19-01558-MAT
So CSF ss HN An FSF WH BD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

I. ORDER
As set forth in the parties’ stipulation, this matter has been tentatively settled subject to
an assignment error being corrected. In order to permit such correction, and in the interest of
judicial efficiency, (a) this matter shall be stayed, and all current case deadlines vacated, up
through and including April 30, 2020; and (b) the parties shall submit a status report to the
Court not later than May 4, 2020.

It is so ORDERED.

DATED this Zr day of Mave, 2020. -
,
bo bese. pede

—" The Honora Barbara J. Rothstein

STIPULATED MOTION AND ORDER Many Law Group euic
REGARDING TEMPORARY STAY OF CASE 4 eerie heanh Suite 2200
PENDING SETTLEMENT Phone: 206.436.8500

Cause No. C19-01558-MAT
